PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,162,693
Issue Date: November 2, 2021
Application No. 16/997,264
Filing or 371(c) Date: 19 Aug 2020
Attorney Docket No. 18423-007001


:
:
:	DECISION ON REQUEST
:                     FOR REFUND
:
:


This is a decision on the request for refund received December 8, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n November 1, 2021, a . . . Petition to Withdraw Patent from Issuance was filed.  The documents were not uploaded to the PAIR system, but the fees . . . were accepted.  Upon contacting the Application Assistance Unit, we were informed the submission was filed too close to the patent issuance date and was not accepted and that we may request a refund”. 

A review of the Office records for the above-identified application, show that a petition fee of $140 was received on November 1, 2021, however due to a system error, a petition was not filed in this application.  As such, no petition fee was due in this application

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s credit card on January 21, 2022.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions